July 1, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Municipal Bond Opportunity Fund File No. 811-4764 CIK No. 797923 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended April 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-4296. Sincerely, /s/ Enrique Urueta Enrique Urueta Paralegal EU/ Enclosure
